Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No. 17/540,694 filed 12/02/2021 to 03/25/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 21 and 31.
b.	Claims 21-40 are pending on the application.
Preliminary Amendment
2.	Acknowledgment is made of applicant’s Preliminary Amendment filed 12/02/2021.  The changes and remarks disclosed therein were considered.
	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claims 1-20 has been cancelled.  Claims 21-40 are newly added.  Therefore, claims 21-40 are pending on the application.
Drawings
3.	The drawings were received on 12/02/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 02/07/2022.  The information disclosed therein was considered.
Specification
5.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/950.199 should be updated; namely, it has matured into U.S. Patent No. 11211,125 respectively.  Appropriate correction is required.
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
	The abstract of the disclosure is objected to because it uses the phrase “OF THE DISECLOSURE” in page 64, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,211,125. Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claim limitation recited the U.S. Patent No. 11,211,125 such as An integrated circuit comprising: a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element; wherein said floating body is configured to be charged to a level indicative of a state of the memory cell based on resistivity of said bipolar resistive change element, upon restoration of power to said memory cell during a restore operation; wherein when said resistivity of said bipolar resistive change element of a first memory cell of said at least two of said memory cells is in a first resistivity level and said resistivity of said bipolar resistive change element of a second memory cell of said at least two of said memory cells is in a second resistivity level, upon restoration of power to said memory array, said floating body of said first memory cell of said at least two of said memory cells is charged to a first charge level as volatile memory and said floating body of said second memory cell of said at least two of said memory cells is charged to a second charge level as volatile memory; and a control circuit configured to perform said restore operation, wherein said restore operation is performed in parallel on said at least two of said memory cells.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a nonvolatile memory comprising a bipolar resistive change element configured to store data stored in said bipolar device upon transfer thereto; wherein said data stored in said bipolar device determines a resistivity of said bipolar resistive change element upon transfer thereto; wherein said transfer is performed to said at least two of said memory cells in parallel; and wherein when said data stored in said bipolar device of a first memory cell of said at least two of said memory cells represents a first state and said data stored in said bipolar device of a second memory cell of said at least two of said memory cells represents a second state, upon transfer of said data representing said first and second states respectively to said bipolar resistive change elements of said first and second memory cells, said bipolar resistive change element of said first memory cell of said at least two of said memory cells is configured to a first resistivity level as nonvolatile memory and said bipolar resistive change element of said second memory cell of said at least two of said memory cells is configured to a second resistivity level as nonvolatile memory and An integrated circuit comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a nonvolatile memory comprising a bipolar resistive change element configured to store data stored in said bipolar device upon transfer thereto; wherein said data stored in said bipolar device determines a resistivity of said bipolar resistive change element upon transfer thereto; wherein said transfer is performed to said at least two of said memory cells in parallel; wherein when said data stored in said bipolar device of a first memory cell of said at least two of said memory cells represent a first state and said data stored in said bipolar device of a second memory cell of said at least two of said memory cells represents a second state, upon transfer of said data representing said first and second states respectively to said bipolar resistive change elements of said first and second memory cells, said bipolar resistive change element of said first memory cell of said at least two of said memory cells is configured to a first resistivity level as nonvolatile memory and said bipolar resistive change element of said second memory cell of said at least two of said memory cells is configured to a second resistivity level as nonvolatile memory; and a circuitry configured to perform said transfer.
However, the current claimed invention discloses a semiconductor memory array (claims 21-40), while the U.S. Patent No. 11,211,125 discloses a semiconductor memory array and an integrated circuit, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 11,211,125 can have the same result and purpose of determined a relative amount of usage of a data retaining device. 
9. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,861,548. Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claim limitation recited the U.S. Patent No. 10,861,548 such as a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell: and a non-volatile memory comprising a bipolar resistive change clement wherein said floating body is configured to be charged to a level indicative of a state of the memory cell based on resistivity of said bipolar resistive change element, upon restoration of power to said memory cell: wherein said array is configured to perform a restore operation in parallel on said at least two of said memory cells; wherein when said bipolar resistive change element of a first memory cell of said at least two of said memory cells is in 4 first resistivity level and said bipolar resistive change element of a second memory cell of said at least two of said memory cells is in a second resistivity level, upon restoration of power to said memory array, said floating body of said first memory cell of said at least two of said memory cells is charged to a first charge level as volatile memory and said floating body of said second memory cell of said at least two of said memory cells is charged to a second charge level as volatile memory and an integrated circuit comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein al least two of said memory cells each include: 4 bipolar device configured to store data when power is applied to sail memory cell) a non-volatile memory comprising a bipolar resistive change clement and a circuit configured to perform a restore operation on said at least two of said memory cells in parallel; wherein said bipolar device is configured to be charged to 4 level indicative of a state of the memory cell based on resistivity of said bipolar resistive change element, upon restoration of power to said memory cell wherein when said bipolar resistive change element of a first memory cell of said at least one of said memory cells is in a first resistivity level and said bipolar resistive change clement of a second memory cell at said at least two of said memory cells is in a second resistivity level, upon restoration of power to said memory array, said bipolar device of said first memory cell of said at least two of said memory cells is charged to a first charge level as volatile memory and said bipolar device of said second memory cell of said at least two of said memory cells is charged to a second charge level as volatile memory. 
However, the current claimed invention discloses a semiconductor memory array (claims 21-40), while the U.S. Patent No. 10,861,548 discloses a semiconductor memory array and an integrated circuit, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,861,548 can have the same result and purpose of determined a relative amount of usage of a data retaining device. 

10. 	Claims 21-40 are rejected on the ground of nonstaluiory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,529 424, Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claim limitation recited the LLG. Patent No. 10,529,424 such as a semiconductor memory array Comprising: a  plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: 4 bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising @ bipolar resistive change element; wherein said bipolar device is configured to be charged to a level indicative of a slate of the memory cell based an resistivity of said bipolar resistive change element, upon restoration of pawer to said memory cell; wherein said array is configured to perform 4 restore operation in parallel on said at least two of said memory cells and An integrated circuit comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power Is applied ta said memory cell: a non-volatile memory comprising a bipolar resistive change element; and a circuit configured to perform a restore operation on said at least two of said memory cells in parallel; wherein said bipolar device is configured to be charged to a level indicative of a state of the memory cell based on resistivity of said bipolar resistive change element, upon restoration of power to said memory cell. 
However, the current claimed invention discloses a semiconductor memory array (claims 21-40), while the U.S. Patent No. 10,529,424 discloses a semiconductor memory array and an integrated circuit, but ii would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the US. Patent No. 16,529,424 can have the same result and purpose of apply the bipolar device is charged to 4 level indicative of a state of the memory cell based on resistivity of the bipolar resistive change element upon restoration of power to the memory cell and a restore operation in parallel an two of the memory device. 
11.	Claims 21 -40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,249,368. Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claim limitation recited the U.S. Patent No. 10,249,368 such as a semiconductor memory array COMPTISING: a plurality of memory cells arranged in a matrix of rows and columns, wherein al least two of said memory cells each includes: a floating badly region; a non- volatile memory comprising a bipolar resistive change element; wherein said floating body region is configured to be charged to a level indicative of a stale of the memory cell based on resistivity of said bipolar resistive change element, upon restoration of power to said memory cell: wherein said array is configured to perform a restore operation on said at least two of said memory cells in parallel. An integrated circuit comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a floating body region; a non- volatile memory comprising a bipolar resistive change element; wherein said floating body region is configured to be charged to a level indicative of a state of the memory cell based on resistivity of said bipolar resistive change element, upon restoration of bower to said memory cell: and a circuit configured to perform a restore operation on said at least two of said memory cells in parallel.
However, the current claimed invention discloses a semiconductor memory array (claims 21-40), while the LLS. Patent No. 10,249,368 discloses a semiconductor memory array and an integrated circuit, but i would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,249,368 can have the same result and purpose of apply the bipolar device is charged to 4 level indicative of a state at the memory cell based on resistivity of the bipolar resistive change element upon restoration of power to the memory cell and 4 restore operation in parallel on two of the memory device.
12.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US. Patent Ne. 9.922,711. Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim imitation recited in the current claimed invention has a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claim limitation recited the US. Patent No. 8,922,711 such as a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell: and a nonvolatile memory comprising a bipolar resistive change element configured to store data stored in said bipolar device upon transfer thereto: wherein said data stored in said bipolar device determines the resistivity of said bipolar resistive change element upon transfer thereto: and wherein said transfer is performed to said at least two of said memory cells in parallel and An integrated circuit comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory ceil and a nonvolatile memory comprising a bipolar resistive change element configured to store data stored in said bipolar device upon transfer thereto; wherein said data stored in said bipolar device determines the resistivity of said bipolar resistive change element upon transfer thereto; wherein said transfer is performed to said al least two of said memory cells in parallel and a circuitry to perform said transfer.
However, the current claimed invention discloses a semiconductor memory array (claims 21-40), while the U.S. Patent Ne. 8,922,717 discloses a semiconductor memory array and an integrated circuit, but it would have beer obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 9.922.711 can have the same result and purpose of apply the bipolar device is charged to a level indicative of a state of the memory cell based on resistivity of the bipolar resistive change element upon restoration of power to the memory cell and a restore operation in parallel on two of the memory device.
13.	Claims 21-40 are rejected on the ground of nonstatulory obviousness-type double patenting as being unpatentable over claims 1-17 of US. Patent No. 9,666,275. Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim imitation recited in the current claimed invention has a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claims limitation recited the Patent No. 9,666,275 such as a semiconductor memory cell comprising: a bipolar device configured to store data when power is applied to said call; and a nonvolatile memory comprising 4 bipolar resistance change element configured to store data stored in said bipolar device up an transfer thereto, wherein said data stored in Said bipolar device determines the resistivity of said bipolar resistive change element upon transfer thereto. A semiconductor memory call comprising: a floating body region: a volatile memory comprising a bipolar resistive change element wherein said having body region is configured to be charged to a level indicative of a state of the memory cell based on resistivity of said bipolar resistive change element, upon restoration of power to said memory cell. A method of operating a semiconductor memory cell, wherein said memory cell comprises a floating body region for storing data as volatile memory and a bipolar resistive change element for storing data as non- volatile memory, the method comprising: providing the semiconductor memory cell and transferring the data stored as resistivity of said bipolar resistive change element to the having body when power is restored to said memory cell.
However, the current claimed invention discloses a semiconductor memory array (claims 21-40) an integrated circuit and a semiconductor memory array (claims 21-40), while the ULS. Patent No. 9,666,275 discloses a semiconductor memory cell and a method of operating a semiconductor memory cell, but iI would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 3.666.275 can have the same result and purpose of apply the bipolar device is charged to a level indicative of a state of the memory cell based on resistivity of the bipolar resistive change element upon restoration of power to the memory cell and a restore operation in parallel! on two of the memory device.
14.	Claims 21 -40 are rejected on the ground of nonstatuiory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,401,206. Although the conflicting clans are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claim limitation recited the US. Patent No. 9,401,206 such as a semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having 4 floating body configured to store data as charge therein when power if applied to said memory cell, and a nonvolatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto; wherein said floating body has a first conductivily type selected from n-type conduciivily type and p-type conductivily type; said memory cell further comprising first and second regions al first and second locations of said memory cell, said first and second regions each having a second conductivity type selected from said n-type conductivily type and said p-type conductivity type and being different from said first conductivity type, wherein said transfer is performed to said at least wo of said memory cells in parallel. An integrated circuit comprising: a plurality of memory cells arranged in a matrix of rows and column, wherein at least two of said memory cells each include: a capacitorless transistor having a floating  body configured to store data as charge therein when power is applied to said memory cell: and a nonvolatile memory comprising 4 bipolar resistive change element configured to store data stored in said floating body upon transfer thereto; wherein said floating body has a first conductivity type selected from n-lype conductivily type and p-type conductivity type; said memory cell further comprising first and second regions at first and second locations of said cell, said first and second regions each having a second conductivity type selected from said n- type conductivity type and said p-type conductivity type and being different form said first conductivity type; and a circuitry lo perform said transfer. A semiconductor memory cell comprising: a bipolar device configured to store data when power is applied to said cells and a nonvolatile memory comprising a bipolar resistive change element configured to store data stored in said bipolar device upon transfer thereto.
However, the current claimed invention discloses a semiconductor memory array (claims 21-40), while the U.S. Patent No. 9.404 206 discloses a semiconductor memory array, an integrated circuit and a semiconductor memory cell, but ii would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the US. Patent No. 9,401,206 can have the same result and purpose of apply the bipolar device is charged to a level indicative of a said of the memory cell based on resistivity of the bipolar resistive change element upon restoration of power to the memory cell and a restore operation in parallel on two of the memory device.
15.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,025,358. Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a capacitorless transistor having a floating body configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element when a restore operation is performed; wherein said memory cell is configured so that a reset operation is performed on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel.  A semiconductor memory array comprising: a plurality of memory cells arranged in a matrix of rows and columns, wherein at least two of said memory cells each include: a bipolar device configured to store data when power is applied to said memory cell; and a non-volatile memory comprising a bipolar resistive change element configured to store data stored in said floating body upon transfer thereto during a shadowing operation; wherein said floating body is configured to be charged to a level indicative of a state of said memory cell based on resistivity of said bipolar resistive change element upon performance of a restore operation; wherein said memory cell is configured to perform a reset operation on said non-volatile memory upon completion of said restore operation; wherein current flow through said memory cell during said reset operation is the opposite of current flow through said memory cell during said shadowing operation; wherein said shadowing, restore, and reset operations are performed on at least two of said at least two memory cells in parallel and functional corresponding to claim limitation recited the LLS. Patent No. 9,025,358 such as a semiconductor memory cell comprising: a silicon controlled rectifier device configured to store data and operate as volatile memory when power is applied to silicon cell; and a non-volatile memory comprising a bipolar resistance change element; wherein said silicon controlled rectifier device comprises a floating body region having a first conductivity type selected from n-type conductivity type and p-type conductivity type; said memory cell further comprising first and second regions at first and second locations of said cell, said first and second regions each having a second conductivity type selected from said n-type conductivity type and said p-type conductivity type and being different from said first conductivity type. A method of operation semiconductor memory to function as volatile memory, while having the ability to retain stored data when power is discontinued to the semiconductor memory, said method comprising: storing data in a capacitors transistor having a floating body configured to store data as charge therein when power is applied to said: memory, wherein said floating body operates as a capacitorless DRAM cell or a bi-stable SHAM cell: and storing data in a bipolar resistance change element by configuring the bipolar resistance change element in one of a low resistivity said or a high resistivity state, wherein each of said resistivity states corresponds to a different date value, respectively. A semiconductor memory cell comprising: a capacitorless transistor having a floating body configured to store data as charge therein when power is applied to said cell; and a non-volatile memory comprising bipolar resistive change resistance; wherein said floating body has a first conductivity type selected from n-type conductivity type and p-type conductivity type: said memory cell further comprising first and second regions at first and second locations of said cell, said first and second regions each having a second conductivity type selected from said retype conductivity type and said p-type conductivity type and being different from said first conductivity type.
However, the current claimed invention discloses a semiconductor memory array (claims 21-40), while the US. Patent No. 9,025,358 discloses a semiconductor memory cell and a method of operating semiconductor memory to function as volatile memory while having the ability to retain stored data when power is discontinued to the semiconductor memory, but ii would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 9,025,358 can have the same result and purpose of apply the bipolar device is charged to 4 level indicative of a state of the memory call based on resistivity of the bipolar resistive change element upon restoration of power to the memory cell and a restore operation in parallel on two of the memory device.
                                             Allowable Subject Matter
16.	Claims 21-40 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimabukuro et al (US. 9,358,074) discloses a memory array having divided apart bit lines and partially divided bit line selected switches. 
Widiaia (US. 10,032,514) discloses a sernicanductor memory having both volatile and nonvolatile including resistance change material and a method of operation.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824